Citation Nr: 0913751	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
(VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty 
including from January 1968 to July 1969 and from November 
1970 to March 1971.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In correspondence dated in October 
2002 the RO proposed a finding of incompetency and in a March 
2003 rating decision found the Veteran was not competent for 
VA purposes to handle the disbursement of funds.

In a decision of April 2004, the Board confirmed the decision 
that the Veteran was not competent for VA benefits purposes.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order issued 
in June 2006, the Court vacated the Board's decision and 
remanded the matter for further action.  The Board in turn 
remanded the case to the RO in March 2007 and again in 
December 2007.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDING OF FACT

The Veteran is not competent to manage his own funds without 
limitation.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations have been fulfilled.  The Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  A letter sent to the Veteran in April 2007 informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's duty to provide the 
Veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained.  The 
Veteran was afforded VA examinations.  The record includes 
his post service treatment records.  The Veteran has declined 
a hearing.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

The Veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is capable of properly managing his own funds.  In 
statements in support of his claim the Veteran asserted he 
was capable of handling his financial affairs.  He stated, in 
essence, that he paid his own bills and that he could manage 
his financial and legal affairs.

VA law provides that a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

In this case, records show service connection has been 
established for schizophrenia rated 100 percent disabling 
effective from June 29, 1993.  In a March 1998 rating 
decision the RO found the Veteran was competent for VA 
purposes.  

A County Court order dated in February 2002 reflects that the 
Veteran was ordered into an involuntary hospital admission 
after the Court found that the Veteran had a mental illness 
that posed a clear and present danger to himself or others.  
A psychosocial summary from the Arkansas Department of Human 
Services dated in February 2002 reflects that the Veteran was 
unable to provide a coherent logical account of his life.  He 
stated that the FBI and the United States Government had been 
trying to kidnap him because he had incorporated himself and 
made "New Jerusalem."  He stated that he owned the country 
called New Jerusalem which included lands stretching from 
Mexico thorough the United States and into Canada.  It was 
noted that he made threatening statements to his own mother 
and called himself God.  

VA medical records reveal treatment for schizophrenia and 
bipolar disorder with psychotic features.  VA records for a 
period of hospitalization from February 27, 2002, to April 8, 
2002, noted mental status examination revealed the Veteran's 
thought process was predominately logical and coherent with a 
minor component of circumstantiality consistent with flight 
of ideas.  His thought content was devoid of suicidal or 
homicidal ideation, but had frank and chronic evidence of 
grandiose and hyper-religious delusions and probable 
hallucinations.  His judgment was poor and insight was 
lacking.  The discharge summary noted he was considered 
competent and employable for VA purposes.  A Global 
Assessment of Functioning (GAF) scores of 21 on admission and 
31 at discharge were provided.

VA psychiatric examination in September 2002 noted the 
Veteran's speech was pressured and his mood was euthymic, but 
that his affect was appropriate to content.  His thought 
processes and associations were logical and tight with no 
loosening of association or confusion.  There was no evidence 
of gross memory impairment and he was oriented to all 
spheres.  It was noted that he denied hallucinations, but 
that the examiner considered this response suspect.  He had a 
past history of hearing voices that told him he was God.  He 
reported considerable delusional material.  He stated that 
the day before someone had tried to kidnap him.  The Veteran 
stated that he paid his own bills and balanced his checkbook.  
He also reported that he ran a "Public Heaven Government."  
Ideas of reference, persecutory ideation, and grandiosity 
were noted.  His judgment was impaired and insight was poor.  
The examiner noted he was not competent for VA purposes.  A 
GAF score of 30 was provided.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 21 
to 30 reflect behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  

The report of a psychiatric examination conducted by the VA 
in March 2005 reflects that the Veteran denied psychiatric 
symptomatology.  However, he reported delusional material.  
He stated that people shut off the oxygen to his brain.  On 
examination, some delusional material and grandiosity was 
noted.  His insight was limited, and judgment was impaired.  
The examiner assigned a GAF score of 30.  The examiner stated 
that he did not believe that the Veteran would be capable of 
working or handling his own funds because of his psychotic 
disorder.  

A VA treatment record dated in June 2007 reflects that due to 
his mental diagnosis, physical condition, and considering 
that he may be receiving money from the VA, the Veteran was 
felt to be at risk for harm.  

The report of  a VA mental examination conducted in December 
2007 noted that the Veteran's temporary file was review.  He 
denied current auditory hallucinations, but reported a past 
history of hearing a voice that said he was God II or Jesus 
Christ II.  He reported persecutory ideations saying that the 
police were after him because of jealousy.  On mental status 
examination, he displayed some persecutory ideation and 
considerable grandiosity.  His insight was limited, and his 
judgment was difficult to fully evaluate, but appeared to be 
somewhat impaired.  The examiner stated that the Veteran was 
not competent for VA purposes.  The examiner assigned a GAF 
score of 30.  The examiner noted that it would be very 
difficult for the Veteran to manage his money carefully 
because of his psychotic condition.  

A VA social work record dated in March 2008 reflects that the 
Veteran's siblings reported that the Veteran was not able to 
care for himself of meet his needs.  They stated that they 
would like to obtain a guardianship of the Veteran.  The VA 
social worker contacted Adult Protective services and 
requested an investigation as the Veteran was incapable of 
maintaining his health independently.  

A VA mental disorders examination addendum dated in April 
2008 reflects that the VA psychiatrist reviewed the Veteran's 
extensive claims file.  He noted that although the Veteran 
had received somewhat differing diagnoses over time, he had 
consistently been felt to be psychotic.  He stated that 
review of the record clearly indicates that the Veteran is 
not competent for VA purposes.  

A VA treatment record dated in July 2008 reflects that the 
Veteran's reported that he had been living on the streets and 
having his finances abused.  

A VA examination report addendum date in August 2008 noted 
that "It was very clear that the Veteran has consistently 
been felt to be psychotic and that his functioning has been 
felt to be extremely problematic secondary to his 
psychosis."  It was further stated that "It is clear that 
the Veteran is not competent to manage his funds.  It appears 
to be unequivocal that that has been the case..."  

A VA treatment record dated in September 2008 noted that the 
Veteran had been admitted from another hospital after being 
found living in a park and being grandiose and delusional.  
He reportedly had been picked up by police, and stated that 
he was the only living God.  The staff had to redirect the 
Veteran when he began to hold an irrational conversation 
related to being God.  On admission to the VA facility, a GAF 
score of 21 was assigned.  Another VA treatment record dated 
in September 2008 noted that the Veteran was carrying two 
checks, including one for $2547.  The checks were urine 
soaked, and were half torn and crumbled.  He was taken by the 
ward secretary to have the funds deposited.  

Based upon the evidence of record, the Board finds the 
Veteran does not possess the mental capacity to contract or 
to manage his own affairs, including the disbursement of 
funds without limitation.  The Board notes that the vast 
majority of opinions which are of record are to the effect 
that the Veteran is not competent to handle his own financial 
affairs.  The medical evidence is clear, convincing and 
leaves no doubt as to the Veteran's incompetency.  The 
multiple VA examination reports containing specific opinions 
as to competency in association with consistent recent 
examination GAF scores in the 21-30 range are persuasive, and 
clearly outweigh the 2002 discharge summary which indicated 
that he was competent at that time.  The opinions rendered by 
those fully familiar with the Veteran's history and current 
financial habits conclude that the Veteran is not competent 
to manage his own funds without limitation.  A finding of 
incompetency is consistent with the long-standing 100 percent 
rating for the Veteran's service-connected psychiatric 
disorder.  Accordingly, the Board concludes that the Veteran 
is not competent for the purpose of receiving direct payment 
of his VA benefits.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the Veteran's 
claim.


ORDER

The Veteran is not competent to manage his own financial 
affairs without limitation.  Direct payment of VA benefits is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


